Citation Nr: 1314068	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-44 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for scoliosis has been received.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from May 1975 to March 1976.  

A claim for service connection for scoliosis was previously denied by the RO in Houston, Texas in March 1976.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied a petition to reopen a claim for service connection for scoliosis.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

For the reasons expressed below, the claim on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required.


REMAND

In her November 2009 substantive appeal, the Veteran requested a Board hearing, and the RO scheduled a Board video-conference hearing for January 2012.  Via timely correspondence received in January 2012, the Veteran requested a hearing before a traveling Veterans Law Judge (Travel Board hearing).  In April 2012, the Veterans Law Judge (VLJ) scheduled to preside over the January 2012 hearing granted a motion for a new hearing.

Inexplicably, the Veteran was scheduled for another video-conference hearing-this time, before the undersigned VLJ-for a date later in April 2012.  On the date of the hearing, information was received that the Veteran canceled the hearing.  Regardless, on these facts, the Board finds that the Veteran's request for a Travel Board hearing remains outstanding.

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


